DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 04/12/2022.
Claims 1-11 have been amended.
Claims 1-11 are currently pending and have been examined.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 










Response to Arguments

Applicant’s arguments received 04/12/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner has carefully reviewed the Applicants arguments and assertions filed on 04/12/2022.  Considering the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant and finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, optimizing vehicular navigation and GPS.  Any rejection(s) under 35 USC § 101 are withdrawn.

With regard to claims 6-9, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant  either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meyer et al. (USPGP   2018/0058863 A1) hereinafter MEYER, and further in view of Breed (USPGP 2008/0162036 A1), hereinafter BREED.

Claims 1, 10, 11:
MEYER as shown below discloses the following limitations:
selecting a first user designated to provide the image information based on first information relating to a travel route along which the first user is planned to travel in a vehicle that is transmitted from a terminal of the first user, the planned travel route including a target location that is both within a predetermined range of the planned travel route… (see at least Figures 2, 3A, 3B as well as associated and related text; paragraph 0031)
creating an incentive to be given to the first user when the first user provides the image information; (see at least paragraphs 0079-0081)
creating route information about an incentivized  route of travel along which the first user who receives the incentive is to travel, the incentivized  route of travel being a route along which the first user acquires the image information; (see at least paragraphs 0079-0081)
sending the created route information to the terminal of the first user who receives the incentive,  (see at least Figures 1A-1E as well as associated and related text; paragraphs 0079-0081)
MEYER does not specifically disclose the following limitations, but BREED as shown does:
…and defined to have insufficient image information to create a map; (see at least paragraphs 0022, 0129, 0150, 0172, and 0250)
sending a control signal to an on-vehicle terminal installed in the vehicle to control a camera to capture the image information when a first user location is the same as the target location. (see at least paragraphs 0022, 0129, 0150, 0172, and 0250)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MEYER with the technique of BREED because, “Personal navigation systems provide routing information between various geographic points. Routing information can include, for example, turn-by-turn directions, a display of one or more routes over a digital map, or public transit instructions. Routes can be provided between a user's current location and a desired destination, or between a user-identified origin and a desired destination. Personal navigation systems can use information received from various outside sources (such as position-identification information, destination-address information, and map-database information) when determining routes between geographic points.” (MEYER: paragraph 0002).   Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of MEYER/BREED discloses the limitations as shown in the rejections above.  MEYER further discloses the following limitations:
the controller is configured to execute the processing of:
sending information about the incentive to the terminal of the first user;
sending a query to the terminal of the first user to request consnt of the first user to travel along the route of travel; and
in response to receiving information indicating that the first user consents to travel along the route of travel from the terminal of the first user, sending the information about the route of travel to the first user who receives the incentive.
See at least Figures 1A-1E as well as associated and related text; paragraphs 0079-0081.


Claim 3:
The combination of MEYER/BREED discloses the limitations as shown in the rejections above.  MEYER further discloses the controller is configured to execute the processing of sending information to the terminal of the first user about a loss for the first user that will result if the first user travels along the route of travel. See at least paragraph 0032.

Claim 4:
The combination of MEYER/BREED discloses the limitations as shown in the rejections above.  MEYER further discloses the controller uses information about the first user location as the first information to select as the first user,  which is selected when the first user location is within a predetermined range from the first user location.  See at least paragraphs 0031, 0039, 0049.

Claim 5:
The combination of MEYER/BREED discloses the limitations as shown in the rejections above.  MEYER further discloses the controller uses the first information to select as the first when the planned route of travel is within a predetermined range from the planned route of travel.  See at least paragraphs 0031, 0039, 0049.











Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over MEYER/BREED and further in view of Examiner’s OFFICIAL NOTICE.

Claims 6-8:
The combination of MEYER/BREED discloses the limitations as shown in the rejections above.  MEYER/BREED does not specifically disclose:
the controller creates the incentive such that as an importance of the image information increases, the incentive given to the first user increases accordingly. 
the controller evaluates the importance of the image information such that the smaller a traffic volume of a location, the higher the importance of the image information acquired at the location. 
the controller evaluates the importance of the image information such that the larger an amount of image information needed to be acquired at a location, the higher the importance of the image information acquired at the location. 
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the coupon arts to provide different level of incentive.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MEYER/BREED with the technique of increasing the incentive because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 9:
The combination of MEYER/BREED discloses the limitations as shown in the rejections above.  MEYER/BREED does not specifically disclose when information based on the image information is provided to a second user, the controller creates the incentive such that a part of a fee received by the second user is given to the first user.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the coupon arts to provide incentives to refer a friend.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of MEYER/BREED with the technique of awarding a referral commission because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).











Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
McKinsey and Company.  “Monetizing car data - New service business opportunities to create new customer benefits.” (September 2016).  Retrieved online 01/08/2022.  https://www.mckinsey.com/~/media/mckinsey/industries/automotive%20and%20assembly/our%20insights/monetizing%20car%20data/monetizing-car-data.ashx

Foreign Art:
YOON S.  “Electronic Coupon And Navigation Digital Map Location Information Providing Method, Involves Downloading And Storing Coupon With Location Information By Using Terminal, Where Information Is Generated When Vehicle Arrives Close To Location.” (KR 2010/064179 A)














Applicant’s amendment filed on 04/12/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)